Title: From Thomas Jefferson to United States Senate, 25 January 1809
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Jan. 25. 1809.
                  
                  I nominate Genl. Henry Dearborne of Massachusets, now of the territory of Columbia, to be Collector of the district of Boston in Massachusets.
                  
                     Th: Jefferson 
                     
                     
                  
               